In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-280V
                                       Filed: May 12, 2017
                                       Not for Publication

*************************************
VELMA FINN,                                *
                                           *
              Petitioner,                  *
                                           *                 Damages decision based on
 v.                                        *                 stipulation; influenza (“flu”)
                                           *                 vaccine; Shoulder Injury Related to
SECRETARY OF HEALTH                        *                 Vaccine Administration
AND HUMAN SERVICES,                        *                 (“SIRVA”)
                                           *
              Respondent.                  *
                                           *
*************************************
Ronald C. Homer, Boston, MA, for petitioner.
Voris E. Johnson, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

        On May 11, 2017, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges she suffered a Shoulder Injury
Related to Vaccine Administration (“SIRVA”) caused by her September 18, 2014 receipt of
influenza (“flu”) vaccine. Petitioner further alleges that she experienced the residual effects of
her injury for more than six months. Respondent denies that the flu vaccine caused petitioner’s
SIRVA or any other injury. Nonetheless, the parties agreed to resolve this matter informally.



1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document’s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court adopts the
parties’ stipulation, attached, and awards compensation in the amount and on the terms set forth
in the stipulation. Pursuant to the stipulation, the court awards a lump sum of $40,000.00,
representing reimbursement for all damages that would be available under 42 U.S.C. § 300aa-
15(a) (2012). The award shall be in the form of a check payable to petitioner in the amount of
$40,000.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: May 12, 2017                                                        s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
            Case 1:16-vv-00280-UNJ Document 35 Filed 05/11/17 Page 1 of 5



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
VELMA FINN,                                )
                                           )
                  Petitioner,              )
                                          )   No. 16-280V (ECF)
v.                                        )   Special Master Millman
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                                          STIPULATION

       The parties hereby stipulate to the following matters:

       1.       Velma Finn (“petitioner”) filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine

Program”). The petition seeks compensation for injuries allegedly sustained following

petitioner’s receipt of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine

Injury Table (the “Table”), 42 C.F.R. §100.3(a).

       2.       Petitioner received a flu vaccine on September 18, 2014.

       3.       The vaccine was administered within the United States.

       4.       Petitioner alleges that she subsequently suffered a Shoulder Injury Related to

Vaccine Administration (“SIRVA”), which petitioner alleges was caused-in-fact by her receipt of

the flu vaccine. Petitioner further alleges that she experienced the residual effects of her injury

for more than six months.

       5.       Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of her condition.
            Case 1:16-vv-00280-UNJ Document 35 Filed 05/11/17 Page 2 of 5



       6.       Respondent denies that the flu vaccine caused petitioner’s alleged SIRVA and

residual effects, or any other injury.

       7.       Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.       As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

       A lump sum of $40,000.00 in the form of a check payable to petitioner, Velma
       Finn, which amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       9.       As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

       10.      Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act, 42 U.S.C. § 1396

et seq.), or by entities that provide health services on a pre-paid basis.

       11.      Payment made pursuant to paragraph 8 and any amounts awarded pursuant to


                                                   2
          Case 1:16-vv-00280-UNJ Document 35 Filed 05/11/17 Page 3 of 5



paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys’ fees and litigation costs, the money provided pursuant to this Stipulation

will be used solely for the benefit of petitioner, as contemplated by a strict construction of 42

U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of herself, her heirs, executors, administrators, successors or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the Secretary

of Health and Human Services and the United States of America from any and all actions or

causes of action (including agreements, judgments, claims, damages, loss of services, expenses

and all demands of whatever kind or nature) that have been brought, could have been brought, or

could be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to, or death of,

petitioner resulting from, or alleged to have resulted from, the flu vaccine administered on

September 18, 2014, as alleged by petitioner in a petition for vaccine compensation filed on or

about February 29, 2016, in the United States Court of Federal Claims as petition No. 16-280V.

        14.     If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

        15.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation, or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties’


                                                     3
          Case 1:16-vv-00280-UNJ Document 35 Filed 05/11/17 Page 4 of 5



settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16.     This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Vaccine Injury Act of 1986, as amended, except as

otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17.     This Stipulation shall not be construed as an admission by the United States of

America or the Secretary of Health and Human Services that petitioner’s alleged SIRVA and

residual effects, or any other injury, were caused-in-fact by the flu vaccine.

       18.     All rights and obligations of petitioner hereunder shall apply equally to

petitioner’s heirs, successors and/or assigns.

                                     END OF STIPULATION

/
/
/
/
/
/
/
/
/
/
/
/
/
/
/


                                                  4
Case 1:16-vv-00280-UNJ Document 35 Filed 05/11/17 Page 5 of 5